 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1011 
In the House of Representatives, U. S.,

January 26, 2010
 
RESOLUTION 
Recognizing the importance of cervical health and of detecting cervical cancer during its earliest stages and supporting the goals and ideals of Cervical Health Awareness Month. 
 
 
Whereas approximately 11,270 women were diagnosed with, and approximately 4,070 women died from cervical cancer in the United States in 2009; 
Whereas cervical cancer occurs most often in Hispanic women, at a rate that is more than twice what is seen in non-Hispanic White women; 
Whereas African-American women develop cervical cancer about 50 percent more often than non-Hispanic White women; 
Whereas half of the women diagnosed with the disease are between 35 and 55 years of age, and approximately 20 percent of diagnoses are made in women older than 65; 
Whereas cervical cancer is usually a slow-growing cancer that may not have symptoms, and is primarily caused by the human papillomavirus (HPV), but can be detected by Papanicolaou tests (Pap tests) or other early detection tests; 
Whereas the earlier cervical cancer is detected the better chance a woman has of surviving cervical cancer; 
Whereas cervical cancer patients and survivors have shown tremendous courage and determination in the face of adversity: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Cervical Health Awareness Month; 
(2)recognizes the importance of good cervical health and of detecting cervical cancer during its earliest stages; 
(3)urges healthcare advocates to continue to raise public awareness about cervical cancer and the importance of early detection; 
(4)urges the people of the United States to learn about cervical cancer and its causes, most notably human papillomavirus (HPV), and the importance of early detection; and 
(5)recognizes the patients and survivors of cervical cancer and their families for their tremendous courage and determination. 
 
Lorraine C. Miller,Clerk.
